Title: From George Washington to Bryan Fairfax, 30 November 1799
From: Washington, George
To: Fairfax, Bryan



My Lord,
Mount Vernon 30th Novr 1799

I thank you for the courses of so much of your land on Difficult, as had any relation to my small tract at the Bridge, over that stream, and for the communications contained in your favour of the 28th Instt.
The information derived from these sources, has satisfied me that the opinion of the Borderers on my land that it extended to Tankervilles line; and my own opinion (when I found the lines seperated at the Bridge Branch) that what lay between them was vacant, is erroneous: and it has, of course, arrested all proceedings of mine to obtain it as waste land.
The smallness of my tract (275 Acs. only, by Norriss’s Survey) and the pillage of its timber, together with the clearing of a part thereof (where useless to me) by Muir rendered the gore which had been deemed mine, of some importance to the tract; altho’ the land is hilly—broken—and the soil & wood thin, especially in the article of timber; so far as I could form an opinion by running the course of my Deed. Yet, even under these circumstances, such an addition might have enabled me to have cut down more of the 275 Acres. Which, small as it is, I am told is to have part taken away by an older Patent of Lewis’s; which calls for a straight line from my corner at the old ford of Difficult, to my upper corner thereon; & which, will take away some of the best land in the bend of the run. The right to do this you, perhaps, can judge better of than I who have no knowledge of the property thereabouts.
As you hold the land on the North & East of my tract, and (according to information) Mr Ferdo Fairfax possesses that wch is on the South & W. nothing remains to be done but in the settled and temperate part of the ensuing Spring if health will permit, for

Your Lordship Mr Fairfax and myself to repair to the scene—agree upon—and mark our lines of seperation to prevent encroachments on either side in future.
Mrs Washington unites in best wishes for your restored health—and in respects to your Lady and family with Your Lordships most Obedt and affectionate Hble Servant

Go: Washington

